Citation Nr: 0923752	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine, 
status post laminectomy.

3.  Entitlement to an initial evaluation in excess of 20 
percent for right labrum tear with cyst formation of the 
right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to September 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a prior November 2005 rating decision, the RO granted 
service connection for cervical spine degenerative disc 
disease, status postoperative, and assigned a 20 percent 
rating; for migraine headaches, and assigned a 10 percent 
rating; for residuals of a right shoulder injury, and 
assigned a 10 percent rating; and for low back sprain, and 
assigned a non-compensable rating, all effective 
September 2, 2004.  This rating decision, while signed, was 
apparently not promulgated.

The June 2006 rating decision granted service connection for 
the cervical spine, right shoulder, and migraine headaches 
disorders, and assigned respective 20 percent, 20 percent, 
and 10 percent ratings, all effective from September 2, 2004.  

In March 2009, the Veteran testified at a Travel Board 
hearing at the RO before the undersigned.  

The issues of higher ratings for cervical spine, right 
shoulder, and migraine headaches disorders as well as 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar sprain is attributable to service.  


CONCLUSION OF LAW

Lumbar sprain was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran 
injured his neck and shoulder in a fall on the flight line in 
October 2002.  Although the Veteran has asserted that his low 
back was injured at that time, a low back injury was not 
noted.  However, prior to separation from service, the 
Veteran complained of low back pain in April 2004.  The 
Veteran also underwent a VA examination in May 2004, prior to 
leaving active service.  At that time, it was noted that a 
magnetic resonance imaging (MRI) showed no evidence of back 
pathology.  X-rays were also normal.  However, the Veteran 
reported having back pain with flare-ups which resulted in 
decreased function and limitation of motion was demonstrated 
on examination.  The diagnosis was lumbar sprain, mild to 
moderate.  

In March 2006, after separation from service, the Veteran was 
afforded another VA examination.  The negative MRI and x-rays 
were noted.  A history of intermittent low back pain was 
recorded.  Physical examination again revealed limitation of 
motion.  The diagnosis appeared to be intermittent low back 
pain.  

In sum, there was no specific injury to the low back during 
service.  However, the Veteran reported having low back pain 
and functional impairment was shown while he was on active 
duty.  A diagnosis of low back sprain was made.  Post-
service, the Veteran has continued to have low back pain, 
which he is competent to report.  See Layno v. Brown, 6 Vet. 
App. 465 (1994), see also Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  While the recent March 2006 VA 
examination did not render a specific diagnosis, the Veteran 
demonstrated some limitation of motion so there is continued 
functional impairment.  The Board finds that there had been 
continuity of symptomatology following the inservice 
diagnosis of lumbar sprain.  Thus, the Veteran's assertions 
of continuity are supported.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether a low back 
disorder is attributable to service.  Thus, the Board must 
apply the benefit-of- the-doubt rule as required by law and 
VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for lumbar sprain is 
warranted.


ORDER

Service connection for lumbar sprain is granted.  


REMAND

At his personal hearing, the Veteran testified that he is 
receiving medical treatment from a new physician, Dr. D. of 
Hubbard, Ohio.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

The Veteran has been found to be disabled by the Social 
Security Administration (SSA).  The complete SSA records are 
not in the claims file.  In reviewing the SSA decision, a 
list of the medical records contains references to medical 
records not in the claims file.  Specifically, the following 
items identified by their number in the list are not of 
record: 5, 7, 8, 9, 13, 15, 18, 19, 20, 21, 22, 23, 24, 25, 
and 26.  VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court 
has also held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The 
missing records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to entitlement to TDIU, a June 2006 rating 
decision denied this issue.  In May 2007, a notice of 
disagreement was received.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the Veteran's 
treatment by Dr. D. of Hubbard, Ohio.  

2.  Obtain from SSA the complete medical 
records relied upon in conjunction with 
the Veteran's November 2007 favorable 
decision, including the missing items 
from the medical records list numbered 5, 
7, 8, 9, 13, 15, 18, 19, 20, 21, 22, 23, 
24, 25, and 26.  

3.  The AMC should then readjudicate the 
claims of higher ratings for cervical spine, 
right shoulder, and migraine headaches 
disorders remaining on appeal in light of all 
of the evidence of record.  If any issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

4.  The Veteran should be sent a statement of 
the case as to the issue of entitlement to 
TDIU in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


